Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2019/096780 (international filing date: 07/19/2019), that claims foreign priority to application 201810897194.8 of China (filed 08/08/2018).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20190037481 A1, hereinafter ZHANG_481), in view of Zhang et al. (US 20190246410 A1, hereinafter Zhang_410).

Regarding claim 1, ZHANG_481 teaches a method for indicating a position of a synchronization signal block, comprising (in general, see figures 8-10 along with their respective paragraphs 82-88, in particular, see fig. 8; see also fig. 7 for various example similar to fig. 8):
acquiring position offset information between an actual transmission position of the synchronization signal block and a theoretical transmission position of the synchronization signal block (see at least para. 83, e.g. “…the base station 105 may transmit a timing offset value to indicate the timing offset with respect to the starting boundary of the DMTC window (e.g., at 810). In other words, the timing offset indicates the time difference between the start of the DMTC window and the first available SSB transmission opportunity”); 
and 
transmitting the synchronization signal block to a User Equipment (UE) at the actual transmission position (see at least para. 83, “…the base station 105 may obtain channel access at 820 and begin transmission of SSBs according to pattern 800b beginning at slot 835”), 
wherein the synchronization signal block carries the position offset information, so that the UE determines the theoretical transmission position for synchronization based on the position offset information and the actual transmission position of the synchronization signal block (see at least para. 83, “…UE 115 may then determine, based on the received timing offset, the starting point of the current DMTC window…”),
wherein 
based on the CCA being not passed, the actual transmission position of the synchronization signal block is different from the theoretical transmission position of the synchronization signal block (see at least para. 87 along with para. 82, e.g. “At 1010, base station 105 performs an LBT procedure to obtain channel access. Based on the outcome of the LBT procedure, the base station 105 determines a pattern of SSB transmissions at 1020. The outcome of the LBT procedure may comprise a time at which the base station 105 successfully obtains channel access. For example, the base station 105 may obtain channel access … only after one or more SSB transmission opportunities have passed”, i.e. in a scenario that at “time point” 810 a LBT were fail (as shown in fig. 8), base station 105 would transmit pattern 800b at a time after the DMTC window “time point” 810 (as shown in fig. 8)).
ZHANG_481 differs from the claim, in that, it does not specifically disclose based on a Clear Channel Assessment (CCA) being passed, the actual transmission position of the synchronization signal block is the same as the theoretical transmission position of the synchronization signal block, which is well known in the art and commonly used for mitigating interfering communications between network entities.
Zhang_410, for example, from the similar field of endeavor, teaches similar or known mechanism such that based on a Clear Channel Assessment (CCA) being passed, the actual transmission position of the synchronization signal block is the same as the theoretical transmission position of the synchronization signal block (see at least fig. 5 and para. 78-79, e.g. “…base station 105a passes the LBT prior to slot 0. Accordingly, at 500, base station 105a transmits a preamble or CPDCCH indicating the beginning of transmissions in the DMTC window. Base station 105a then transmits the SSB according to the SSB bitmap…”, i.e. in a scenario that a LBT were successful at the start of a DMTC window 502, base station 105a would transmit SSBs right at the start of the DMTC window 502), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Zhang_410 into the method of ZHANG_481 for mitigating interfering communications between network entities.

Regarding claim 2, ZHANG_481 in view of Zhang_410 teaches the position offset information is indicated by an initial sequence of Physical Broadcast Channel (PBCH) Demodulation Reference Signal (DMRS) in the synchronization signal block.  (ZHANG_481, see at least para. 83 along with para. 85, e.g. base station 105 may include the timing offset in the PBCH of the associated SSB)

Regarding claim 3, ZHANG_481 in view of Zhang_410 teaches the position offset information comprises the number of synchronization signal blocks by which the theoretical transmission position is offset from the actual transmission position.  (ZHANG_481, see at least para. 83 along with para. 38, e.g. the timing offset indicates the time difference between the start of the DMTC window and the first available SSB transmission opportunity)

Regarding claim 4, ZHANG_481 in view of Zhang_410 teaches the position offset information comprises the number of time slots by which the theoretical transmission position is offset from the actual transmission position.  (ZHANG_481, see at least para. 83 along with para. 39, e.g. base station 105 may also transmit a timing offset that indicates the timing offset between the starting boundary of the DMTC window at slot 830 and the actual transmission of SSB0 (or any of the other SSBs) at the first available SSB transmission opportunity in slot 835)

Regarding claim 5, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 5 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving from and transmitting to an base station (BS) of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 6, 7, and 8, in view of claim 5 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Regarding claim 17, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable storage medium claim format.
To be more specific, ZHANG_481 in view of Zhang_410 also teaches a same or similar apparatus with computer readable storage medium (ZHANG_481, see at least fig. 2), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered.  Regarding independent claims 1, 5, and 17, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465